DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an interposer comprising: a second insulator structure and second interconnects therein, wherein respective inorganic dielectrics of the first insulator structure and the second insulator structure adjoin each other at a material interface, which extends to each of the substrate and a first side of the interposer; wherein a first hardware interface, to couple the interposer to a first IC chip, spans the material interface at the first side; wherein a second hardware interface, to couple the interposer to a second IC chip, includes contacts, at a first surface of the first insulator structure, which are coupled to the first hardware interface via the first interconnects; and wherein a third hardware interface, at a second side of the interposer opposite the first side, is coupled to the first hardware interface via the second interconnects, in combination with other claimed features, as recited in independent claim 1.  Claims 2-10 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method 
Regarding claim 16, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a system comprising: a second insulator structure and second interconnects therein, wherein respective inorganic dielectrics of the first insulator structure and the second insulator structure adjoin each other at a material interface, which extends to each of the substrate and a first side of the interposer; a first IC chip coupled to the interposer via a first hardware interface which spans the material interface at the first side; a second IC chip coupled to the interposer via a a second hardware interface comprising contacts, at a first surface of the first insulator structure, which are coupled to the first hardware interface via the first interconnects; and a circuit board coupled to the interposer via a third hardware interface, at a second side of the interposer opposite the first 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liff et al. (US 2020/0098725), Liff et al. (US 2020/0098724), Camarota (US 2018/0047663), and KUO et al. (US 20170278806) do not disclose the above allowable subject matters, as discussed above in independent claims 1, 11, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			   
         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 30, 2021